Earl Warren: 293, Robert Eli Stanley, appellant, versus Georgia. Mr. Sparks, you may continue with your argument.
J. Robert Sparks: Mr. Chief Justice and Honorable Justices. At the recess yesterday afternoon, I was just completing my response to a question by -- questions by Justice Douglas, excuse me not Douglas, Brennan as to the evidence of scienter and I have practically completed my summary of the circumstances which we feel justified the jury to find that this defendant knew of the obscene nature of the matter. I just want to elaborate any one --
Byron R. White: You aren't arguing that, are you that he knew it was obscene? You're just arguing that he knew the contents of the film?
J. Robert Sparks: That's right, the contents of the film, that he knew the contents of the film, they are of the obscene nature of the film. That is the way the Georgia statute reads that, I believe. I just want to point out two things in relation to his statement and I will move on to something else. In his unsworn statement, he attempted to explain his possession of the films in a manner consistent with lack of knowledge of the contents and I submit that it was unreasonable explanation, some point unreasonable in two respects. First, he said that a friend brought films by and left them with him saying that he wanted the appellant to view the films. I submit that it's somewhat unreasonable that films would have exchanged hands without some explanation on the part of the unknown friend, or some query on the part of the appellant as to what kind of films are they, particularly the small eight millimeter films in the can with a homemade label. I feel quite sure that if anyone came to me and said I've got some films I want you to see, I'd say, “What are they? Films of your fishing trip, or your family or --
Byron R. White: What if you asked him and said, “They are films about girls.”?
J. Robert Sparks: Then I think you --
Byron R. White: (Inaudible) and would you know, or would you have any real clue, that they were obscene films?
J. Robert Sparks: I think that would warrant further inquiry, Justice White.
Byron R. White: That may be, but what evidence is there that there was ever any further inquiry or further investigation as to what the films were about?
J. Robert Sparks: There is no -- there is no evidence because, of course, this was an unsworn statement and the state was not allowed to cross-examine or go into it without his consent unless he voluntarily submitted himself to cross-examination.
Byron R. White: Well, the state has the burden of proof, doesn't it?
J. Robert Sparks: Sir?
Byron R. White: The state has the burden of proof, doesn't it?
J. Robert Sparks: Yes sir, the state has the burden of proof, Your Honor. But I think this is both federal and state law as I recall from my days as an Assistant U.S. Attorney, that where the defense goes ahead with the an affirmative defense, then not the burden of proof but the burden of reason -- of making a reasonable explanation shifts to the defendant and that leads me to my next point and that is that if he did not identify his friend. He did not -- he neither produced him nor identified him by name.
William J. Brennan, Jr.: In that statement, he also said, “I never the saw the film before today and never had shown them to anyone, so help me.”
J. Robert Sparks: Yes, sir, that is true. And I want to point in that connection before passing this subject, the case of Smith versus California which this Court decided and which the defendant was convicted for the offense of bare possession of matters under California ordinance which had no element of scienter is interpreted by the California Supreme Court and the Court said in an opinion by Mr. Justice Brennan, we might observe that it has been sometimes since the law viewed itself as impotent to explore the actual state of a man's mind, eyewitness testimony of a bookseller's perusal of a book hardly need be a necessary element in proving his awareness of its contents. The circumstances may warrant the inference that he was well aware of what a book contained despite his denial and I submit that those quoted words are a pretty analogous to the facts in this case. We are relying on the circumstances. We have no direct evidence that he saw, that he knew what the films were but we submit that all the circumstances, the impending party, the films concealed, the title “Young Blood” is rather inadequate explanation.
William J. Brennan, Jr.: I'm really interested, how does that title suggest anything? I don't get this “Young Blood.” What's that suggest? Or is it my age? I don't know.
J. Robert Sparks: Well, I think it suggests sex, Your Honor. We normally associate sex with young blood, with young people.
William J. Brennan, Jr.: I guess it is my age.
J. Robert Sparks: I want to pass on to another point. I gathered yesterday from the questions asked my worthy adversary, Mr. Asinof, that this Court has not yet viewed the contents of the film, which were transmitted to this Court by the direction of the Georgia Supreme Court. I wish to most respectfully and humbly urge this Court to view the films before ruling on the case.
Abe Fortas: Do you think we have to view the film if there are -- do you think we have to view the film if there are constitutional bases that don't relate to the subject matter of the film for disposing of this case such as the question of mere possession or the search and seizure question?
J. Robert Sparks: Your Honor, I --
Abe Fortas: Why would you want us to view the film?
J. Robert Sparks: I was fixing -- that was going to be my very next statement as to the legal reason why I feel that the films should be viewed.
Abe Fortas: Even if we think that you can dispose of this case, it must dispose of the case on the possession ground, or the search and seizure Fourth Amendment ground?
J. Robert Sparks: Yes, sir. I do for this reason.
Abe Fortas: Alright, tell me why.
J. Robert Sparks: This Court or the majority of this Court has consistently held in obscenity cases from Roth on through Jacobellis, Mishkin, Ginsberg, Memoirs, even Redrup I believe and the last Ginsberg in 1968 that obscenity is not protected by the First Amendment to the Constitution. And if the Court views these films and finds that they are not only -- they are not borderline obscenity but a hard-core pornography --
Abe Fortas: You mean, if this is obscene -- if this obscene, we should not reach the Fourth Amendment question?
J. Robert Sparks: You should not reach the First Amendment question.
Abe Fortas: The Fourth Amendment question, search and seizure.
J. Robert Sparks: Oh! No, sir, but I'm not saying that. I think as a matter of fact, I am not absolutely certain Justice Stewart that the search and seizure. The question is actually before this Court.
Abe Fortas: I'm Fortas. This is Stewart.
J. Robert Sparks: Oh! Mr. Fortas, excuse me, I'm sorry. Search and seizure is not an appealable question. The Court noted probable jurisdiction without restricting the question to the only appealable question which is the constitutionality of the Georgia's search and seizure, I mean the constitutionality of the Georgia Obscenity Act. And the same thing happened in the Mishkin case and the Court dismissed. They said that the search and seizure question was properly briefed by both parties but then are declined to pass on it and said that probable jurisdiction had been erroneously noted as far as that's concerned. However, I do feel that the Court would have to pass on the search and seizure question but right now, I'm addressing myself to the constitutionality of the Georgia statute.
Abe Fortas: Well, I understand, but I want to be clear on one matter with respect to your position.
J. Robert Sparks: Yes, sir.
Abe Fortas: Now, here are some allegedly obscene films. I haven't seen them but if I should decide that this case must be reversed on the possession point, or on the search and seizure point, Fourth Amendment point, I would not consider it as presently advised, I would not consider it necessary to endure a sight of motion picture films whatever their content may be and do you consider that -- do you disagree with that present thought of mine?
J. Robert Sparks: I disagree with it Your Honor, so far as the First Amendment.
Abe Fortas: I'm not talking about the First Amendment, I'm talking about the two points and I'm talking about, namely the possession and the manner of seizure which the Fourth Amendment points.
J. Robert Sparks: Well, Your Honor I feel that the possession is the First Amendment. And maybe the possession is the First Amendment point, in the sense but not in the sense that you're talking about I take it. I'm talking about the --
J. Robert Sparks: The appellant is asking this Court to declare a mere possession count as a mere possession with scienter count unconstitutional.
Abe Fortas: But if we should conclude that a statute making mere possession, a criminal offense is unconstitutional under First Amendment, regardless of the nature of the films then obviously, it wouldn't be necessary for us to see the films, would it?
J. Robert Sparks: Your Honor I take the reverse position. And I've said that you should see the films and if they are hard-core pornography and outside the protection of the First Amendment as this Court has held in Roth and a whole series of cases, then it would not be necessary for the Court --
Abe Fortas: I know but I say assuming that, we felt assuming that I should conclude that so far as I'm concerned, mere possession cannot be punished as a crime regardless of how obscene the film might be, then it would follow that it there'd be no point in seeing the film, isn't that right? I mean, that seems to me to follow as a matter of course. Now, I know your position is that if the film is obscene, mere possession can be punished. But I say that if I disagreed with that, then obviously, it would not be necessary for me endure a sight of this film. I'm not characterizing it as obscene.I don't know whether it is or not but it probably is not one of the greatest works of art that's ever been struck by the hand of man.
J. Robert Sparks: That's an understatement, Your Honor.
Speaker: And you real, isn't it, that appropriately some of these questions might be judicially resolved?
J. Robert Sparks: Yes sir, that's correct. That's what I mean.
Speaker: (Inaudible) I hope you're going to address yourself to the constitutionality of this statute: mere possession, without any purpose to exhibit, sell, or display?
J. Robert Sparks: Yes, sir, that's going to be my next point. To the best of my knowledge in research and I believe my --
Hugo L. Black: May I ask you before you do that?
J. Robert Sparks: Yes, sir.
Hugo L. Black: As I read the record, it seems to me that the only time it's established by evidence that the picture has been displayed in Atlanta, of course when it was displayed in the prosecuting attorney's office to a group of people, is that right?
J. Robert Sparks: That is the only evidence that it has been displayed in Atlanta. I recall that Your Honor asked me --
Byron R. White: Didn't the police look at it where they found it?
J. Robert Sparks: Yes sir, you're right. Thank you.
Byron R. White: Thank you.
J. Robert Sparks: They looked at it in the appellant's home and yesterday, Justice Black, you asked me about the -- what the expert photographer said. He said that the films are badly scratched, and dirty. They are not in new condition at all. That's where mistakenly said that they had seen extensive use. One reel rolled backward and never rewound after showing the film. And he says, “Yes, sir, they obviously have been shown before.”
Thurgood Marshall: But where in the record when you said there were shown in Georgia before? It doesn't say it at all. It says they were shown at some place before.
J. Robert Sparks: That's true, sir, Your Honor. We didn't have any eyewitness who watched this appellant show the films.
Byron R. White: And the undisputed evidence was that the appellant had barely come into possession of these films that very day.
J. Robert Sparks: That was not the evidence, Your Honor. It was in the form of an unsworn statement.
Byron R. White: Well, you've been talking about it, though, as the basis for much of your argument.
J. Robert Sparks: Yes, sir, under Georgia law, the court -- the jury can pay what attention to it wants to.It can either disregard it or --
Byron R. White: Well, are you suggesting that we should disregard that statement entirely?
J. Robert Sparks: I'm suggesting that the Court should consider it, and consider its deficiencies.
Byron R. White: Well, if we do then we know that he had barely come into possession of the films?”
J. Robert Sparks: Well, I don't -- I'm not saying that the Court should believe it all in its entirety because the natural thing for him to have done was that was that if that was true, they have brought the person in court or at least named him, so that the prosecution could've brought him into Court. I have only a couple of minutes left and I haven't even addressed myself to the --
Thurgood Marshall: Do you really need to bring him court? Or you would've arrested him, wouldn't you? Because he would've admitted that he had possession of these films.
J. Robert Sparks: It's entirely possibly unless he denied. He might have said, “No, sir. I don't know Bob Stanley, never say him before, and certainly, I didn't give him any films.” Then we would have made a state's witness out of him to and proven that the defendant made a false statement in his unsworn statement. On the question of which Justice Harlan asked me to address myself to the constitutionality of the possession statute, I really see no reason why a possession statute are making hard-core pornography obscene cannot be constitutionally enacted by state. States have many possession statutes and the Court knows them as well as that of possession of stolen goods, possession of concealed weapons without being -- without having licenses for them, possession of narcotics, possession of dangerous drugs, possession of burglary tools. The federal government has many possession statutes, possession of a car, transported or stolen car transported in interstate commerce, possession of money taken in an FDIC bank robbery, many possession statutes. And even during prohibition days, possession of -- bare possession of intoxicating liquors of any type was an offense. And I see no reason for the possession of hard-core pornography should not be made an offense and I know of no case which -- I think this is a case of first impression before this Court. I have not been able to find a case exactly in point. Now, in the Smith case, which this Court admittedly reversed, but only because there was no scienter, it seems to me that the opinion which I've quoted from once before indicates or implies that had the California ordinance had the element of scienter in it that it would've been constitutional because Mr. Justice Brennan said this. We need not and most definitely do not pass today on what sort of mental element is requisite to a constitutionally permissible prosecution of a bookseller quoting “for carrying an obscene book in stock.”
William J. Brennan, Jr.: For sale.
J. Robert Sparks: That is the --
William J. Brennan, Jr.: For sale. What' bookseller mean?
J. Robert Sparks: Yes, sir. But, Your Honor, the California ordinance did not have any element of carrying it in stock for sale. It just said possession, absolute liability, absolute criminal liability.
William J. Brennan, Jr.: But that case did involve a bookseller.
J. Robert Sparks: It did involve a bookseller.
William J. Brennan, Jr.: It did involve a prosecution for having books for sale, didn't it?
J. Robert Sparks: And I cannot see, honestly, where the First Amendment grounds hit this particular case. This man is not a bookseller. He was suspected of being a bookmaker rather than a bookseller. Now, he was not intending to sell these films so far as the available evidence indicates. The general public was not deprived of the right to look at the films. The Georgia Supreme Court, in distinguishing this case from the Marcus case, said as much in its opinion. It said that the Marcus case on the search warrant Marcus versus Search Warrant. It said that that case involves freedom of the press and freedom of speech. This case does not and I don't think this case involves under the facts of this case. This is just an individual. He is not being deprived of his right, though the public I should say is not being deprived of the right to view his films. I see I have the red light. If I might just --
Speaker: (Inaudible)
J. Robert Sparks: I might just say this if I might be allowed one more sentence. I feel that that is -- in the possession statute is necessary for effective law enforcement from the very type of evidentiary problems which have been pointed out by questions from this Court. If you catch a man with the pornographic material, how are you going to prove that he has read or he has looked at it, or that he intends to sell it? You can stop pornography at its source and I earnestly submit that this is the hardest type of hard-core pornography that this Court have ever had before. Thank you very much.
Earl Warren: Mr. Asinof.
Wesley R. Asinof: May it please the Court. With respect to Smith versus California, that prosecution involved a bookseller under an ordinance providing or referring to booksellers. Consequently, the sale -- we're dealing with a person now who is in the business of selling books.
Byron R. White: Give me your view of how you would argue the possession point, accepting the fact that the Court has said that that obscenity is not protected by the First Amendment.
Wesley R. Asinof: In the Roth case where that principle was established, we find that the Roth case was a question of distribution and in an instance where an individual who is possessing something that will admittedly say as pornographic, the Constitution does not protect him from the distribution and this is followed in the Redrup case.
Byron R. White: Now, but the case that the obscenity isn't in the First Amendment.
Wesley R. Asinof: That's correct. But the case was dealing with a question of the distribution.
Byron R. White: You mean obscenity in the course of distribution is not protected? And obscenity in possession is protected?
Wesley R. Asinof: That's correct. The case does not hold that bare possession or mere possession was not protected. The Court said in Roth that obscenity was not protected but they were --
Byron R. White: Well, the material doesn't change any, so what is the critical fact?
Wesley R. Asinof: The critical fact is --
Byron R. White: The material whether it's distributed or not is the same and it is either is or isn't protected by the First Amendment so what is different between possession and distribution?
Wesley R. Asinof: Because --
Byron R. White: What should you really focus on?
Wesley R. Asinof: Well, in the distribution, you're dealing with a question of furnishing it to others and the mere possession in your own privacy of your own home where no one else has seen it. There's no evidence that anyone has or no one else is intended to come into contact with it, I say that no case holds that it is not protected, that an individual cannot take a picture of his whole obscenity and for posterity for himself if he so chooses, because to do so, to prohibit a person from possessing it would in itself violate First Amendment rights. Because --
Speaker: What are you saying to your adversary's argument that the state constitutionally says, “We'll nip this business in the bud,” the person that is to say that given hard-core pornography or whatever you want to call it. What do you say about it?
Wesley R. Asinof: That in itself -- that in itself would be a violation of the First Amendment. To say that a person could not write what he wants in his own diary let's say, that he's going to keep for his own personal future in his own drawer not to be shown to any other persons, we say that the First Amendment is an absolute amendment that gives the man the freedom of the press and the freedom the press carries with it, the freedom of motion picture films.
Speaker: Well, the Court has held, at least the majority has held that it is not an absolute right in obscenity field.
Wesley R. Asinof: But that was held in the Roth case, if Your Honor please, and the Roth case involves.
Speaker: That starts from that premise.
Wesley R. Asinof: That's right.
Speaker: But your adversary is saying is that the state can legitimately, again, on the premise that what's involved here meets the Roth test.
Wesley R. Asinof: Then we come in to the Redrup case.
Speaker: (Inaudible)
Wesley R. Asinof: Well then we come in to the Redrup case which was decided since Roth and this Court last year in Redrup and the other cases that went with it reversed on the theory and on the principle, that there had been -- that this was not a case involving one of the three elements, either distribution to minors, distribution to persons who are unwilling to see it, or pandering as was held in Ginsberg. Now, if we accept Redrup as being the law, then of course we must take Redrup and Roth together as they both hold and say that obscenity insofar as it's mere possession and bare possession, to use that expression, the bare possession is concerned, would be protected by the First Amendment, because there you are not intruding upon the privacy or the rights of others to be free from this stuff. Now, in the finding -- one thing I would like to answer my opponent with respect to, he says that the state court found that the state statute did not remove the element of scienter. Now, the rule as I understand it is that this Court will accept an interpretation placed upon a state court as to a non-federal ground. But as to a federal constitutional ground, this Court is not precluded by virtue of a holding of a state court on a constitutional issue from reversing that state court because this is the final arbiter. This court is the one that must decide the federal ground. Now, secondly, in the brief of the appellee on page 45, he cites the case of Rainwater versus Florida which was decided by this Court during the last term. The Rainwater versus Florida case was one that originated in the state court. There was a federal search warrant issued under the Wagering Tax Act (Inaudible) certain items from the defendant's possession and they prosecuted them in the state courts. This Court remanded that under the theory of Grosso and Marchetti, remanded it back to the state court for further proceedings not inconsistent with Grosso and Marchetti. This is identical to the case we have here. The state says in its brief that there the prosecution, the state court, was the end-result of the issuance of the federal search warrant. That's what we have in this case. This prosecution for obscenity was the end-result of the issuance of the federal search warrant which actually under the Rainwater versus Florida doctrine was inadmissible as having been unconstitutionally obtained. Now, --
Abe Fortas: To get back to this possession point, under the state law, if -- assuming that possession were a crime, mere possession was a crime and not brought by the First Amendment, could the state get at a search warrant to search your own library on the basis of an affidavit that would say that you have in that library a copy of James Joyce's Ulysses, and a copy of this book and that book, and that there was a -- and therefore, they get out a search warrant to examine your entire library?
Wesley R. Asinof: I would not think so. I would not think -- I think that the Constitution, the Fourth Amendment says that the warrant shall particularly describe the articles to be seized.
Abe Fortas: In other words that they'd have to name the specific book?
Wesley R. Asinof: That is -- that is my view of that Amendment. Now, one point was raised by my adversary. He says that the evidence in the case indicated that one reel of film had been wound backwards or was scratched and that that would indicate that someone had previously viewed that film. But it would not show and we submit to this Court that that fact alone could not and would not show that this defendant or this appellant had ever viewed them. Now, in conclusion, I would like to state that since my opponent has -- or my adversary has suggested to this Court that this Court view the film, he has in effect stated that that how does this Court know that they are obscene without viewing them. Now, that is our very position in this case. We say that with respect to the appellant. The same position holds true. If he has never viewed the films, he would not obviously know that they're obscene because without viewing them, you cannot learn of its obscenity and that is the point that we have in this case. We say that since the evidence doesn't show that he ever viewed the films that therefore there's no evidence that he knew, or could have known that they were obscene.
Earl Warren: Very well.